DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/10/2021 has been entered.

Response to Amendment
Received 10/04/2021 and 11/10/2021

	Claim(s) 1-20 are pending.
	Claim(s) 1, 8, and 15 have been amended.
The 35 USC § 112(b) rejection to claims 1-20 have been withdrawn in view of the amendments received 10/04/2021.




Response to Arguments
Received 10/04/2021



Regarding independent claims 1, 8, and 15:

Applicant’s arguments (Remarks; Page 12: ¶ 2 and Page 16: ¶ 1), filed 10/04/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, the combination fails to teach the subject matter of “to: collect registration data from the plurality of individuals, wherein the registration data for each of the individuals defines gift items that the respective individual wishes to receive; generate the sets of list data for the plurality of user profiles based on the gift items in the registration data collected from the plurality of individuals; 

Applicant’s arguments (Remarks; Page 12: ¶ 3 to Page 13: ¶ 1), filed 10/04/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Benko et al. (US PGPUB No. 20120212509 A1) teaches 3D image data corresponding to a 3D image, wherein the 3D image includes a plurality of 3D elements and physical interaction by a user associated with the 3D elements in a real-world space. However, Benko et al. fails to disclose a plurality of user profiles each including identification information for a respective one of a plurality of individuals, wherein each of the plurality of user profiles is associated with a respective one of the 3D elements, (iii) sets of list data, each set of list data associated with a respective one of the plurality of individuals and identifying a plurality of purchase options; and (iv) a library of gestures indicating a pattern of physical interactions performed by a user; and at least one processor communicatively coupled to the memory device, the projector, and the at least one sensor, the at least one processor configured to: collect registration data from the plurality of individuals, wherein the registration data for each of the individuals defines gift items that the respective individual wishes to receive; generate the sets of list data for the plurality of user profiles based on the gift items in the registration data collected from the plurality of individuals; store the generated sets of list data in the memory device in association with the user profiles for the plurality of individuals; command the projector to project the 3D image into a real-world space; detect, using the at least one sensor, a physical interaction by 

Benkar et al. (US PGPUB No. 20160104235 A1) teaches 3D image data corresponding to a 3D image, wherein the 3D image includes a plurality of 3D elements, identification information for a plurality of individuals, wherein each of the plurality of individuals is associated with a respective one of the 3D elements. However, Benkar et al. fails to disclose a plurality of user profiles each including identification information for a respective one of a plurality of individuals, wherein each of the plurality of user profiles is associated with a respective one of the 3D elements, (iii) sets of list data, each set of list data associated with a respective one of the plurality of individuals and identifying a plurality of purchase options; and (iv) a library of gestures indicating a pattern of physical interactions performed by a user; and at least one processor communicatively coupled to the memory device, the projector, and the at least one sensor, the at least one processor configured to: collect registration data from the plurality of individuals, wherein the registration data for each of the individuals defines gift items that the respective individual wishes to receive; generate the sets of list data for the plurality of user profiles based on the gift items in the registration data collected from the plurality of individuals; store the generated sets of list data in the memory device in association with the user profiles for the plurality of individuals; command the projector to project the 3D image into a real-world space; detect, using the at least one sensor, a physical interaction by the user in the real-world space; compare, in response to the detection, a location of the physical interaction with respect to the 3D image data to determine that the location is within a threshold distance of a first of the 3D elements 

Applicant’s arguments (Remarks; Page 14: ¶ 1), filed 10/04/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Lee et al. (US PGPUB No. 20180150810 A1) teaches perform a lookup in a library of gestures stored in a memory device in response to a detection to determine based on a physical interaction corresponds to a first of the augmented 

Applicant’s arguments (Remarks; Page 14: ¶ 2), filed 10/04/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Schwarz et al. (US PGPUB No. 20180342103 A1) teaches physical interaction with respect to 3D image data to determine that a location is within a threshold distance. However, Schwarz et al. fails to disclose a plurality of user profiles each including identification information for a respective one of a plurality of individuals, wherein each of the plurality of user profiles is associated with a respective one of the 3D elements, (iii) sets of list data, each set of list data associated with a respective one of the plurality of individuals and identifying a plurality of purchase options; and (iv) a library of gestures indicating a pattern of physical interactions performed by a user; and at least one processor communicatively coupled to the memory device, the projector, 

Applicant’s arguments (Remarks; Page 15: ¶ 1), filed 10/04/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Soon-Shiong (US PGPUB No. 20140129354 A1) teaches generating a set of list data based on data collected from a plurality of individuals. However, Soon-Shiong fails to disclose a plurality of user profiles each including identification information for a respective one of a plurality of individuals, wherein each of the plurality of user profiles is associated with a respective one of the 3D elements, (iii) sets of list data, each set of list data associated with a respective one of the plurality of individuals and identifying a plurality of purchase options; and (iv) a library of gestures indicating a pattern of physical interactions performed by a user; and at least one processor communicatively coupled to the memory device, the projector, and the at least one sensor, the at least one processor configured to: collect registration data from the plurality of individuals, wherein the registration data for each of the individuals defines gift items that the respective individual wishes to receive; generate the sets of list data for the plurality of user profiles based on the gift items in the registration data collected from the plurality of individuals; store the generated sets of list data in the memory device in association with the user profiles for the plurality of individuals; 

Greenwood et al. (US PGPUB No. 20170249693 A1) teaches collecting registration data from a plurality of individuals. However, Greenwood et al. fails to disclose a plurality of user profiles each including identification information for a respective one of a plurality of individuals, wherein each of the plurality of user profiles is associated with a respective one of the 3D elements, (iii) sets of list data, each set of list data associated with a respective one of the plurality of individuals and identifying a plurality of purchase options; and (iv) a library of gestures indicating a pattern of physical interactions performed by a user; and at least one processor communicatively coupled to the memory device, the projector, and the at least one sensor, the at least one processor configured to: collect registration data from the plurality of individuals, wherein the registration data for each of the individuals defines gift items that the respective individual wishes to receive; generate the sets of list data for the plurality of user profiles based on the gift items in the registration data collected from the plurality of individuals; store the generated sets of list data in the memory device in association with the user profiles for the plurality of individuals; command the projector to project the 3D image into a real-world space; detect, using the at least one sensor, a physical interaction by the user in the real-world space; compare, in response to the detection, a location of the physical interaction with respect to the 3D image data to determine that the location is within a threshold distance of a first of the 3D elements within the 3D image, the first of the 3D elements associated with a first user profile of the plurality of user profiles; perform a lookup in the library of gestures stored in the memory device in 

Applicant’s arguments (Remarks Page 16: ¶ 2), filed 10/04/2021, with respect to the rejection(s) of claim(s) 8 and 15 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claims 8 and 15 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. 

Applicant’s arguments (Remarks; Page 17: ¶ 1-4), filed 10/04/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and Siddique et al. (US PGPUB No. 20130215116 A1) teaches image data further includes a reference data associated with a calendar event. However, Siddique et al. fails to disclose a plurality of user profiles each including identification information for a respective one of a plurality of individuals, wherein each of the plurality of user profiles is associated with a respective one of the 3D elements, (iii) sets of list data, each set of list data associated with a respective one of the plurality of individuals and identifying a plurality of purchase options; and (iv) a library of gestures indicating a pattern of physical interactions performed by a user; and at least one processor communicatively coupled to the memory device, the projector, and the at least one sensor, the at least one processor configured to: collect registration data from the plurality of individuals, wherein the registration data for each of the individuals defines gift items that the respective individual wishes to receive; generate the sets of list data for the plurality of user profiles based on the gift items in the registration data collected from the plurality of individuals; store the generated sets of list data in the memory device in association with the user profiles for the plurality of individuals; command the projector to project the 3D image into a real-world space; detect, using the at least one sensor, a physical interaction by the user in the real-world space; compare, in response to the detection, a location of the physical interaction with respect to the 3D image data to determine that the location is within a threshold distance of a first of the 3D elements within the 3D image, the first of the 3D elements associated with a first user profile of the plurality of user profiles; perform a lookup in the library of gestures stored in the memory device in response to the detection to determine, based on the determination that the location of the physical interaction is within the threshold 


Regarding dependent claims 2-7, 9-14, and 16-20:

Applicant’s arguments (Remarks Page 16: ¶ 3-6 and Page 17: ¶ 2-4), filed 10/04/2021, with respect to the rejection(s) of claim(s) 2-7, 9-14, and 16-20 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claims 1, 8, and 15 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.




Allowable Subject Matter

Claims 1-20 are allowed. 

	The following is a statement of reasons for the indication of allowable subject matter:  
The following is an Examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

a memory device configured to store (i) 3D image data corresponding to a 3D image, wherein the 3D image includes a plurality of 3D elements, (ii) a plurality of user profiles each including identification information for a respective one of a plurality of individuals, wherein each of the plurality of user profiles is associated with a respective one of the 3D elements, (iii) sets of list data, each set of list data associated with a respective one of the plurality of individuals and identifying a plurality of purchase options; and (iv) a library of gestures indicating a pattern of physical interactions performed by a user; and at least one processor communicatively coupled to the 
collect registration data from the plurality of individuals, wherein the registration data for each of the individuals defines gift items that the respective individual wishes to receive; 
generate the sets of list data for the plurality of user profiles based on the gift items in the registration data collected from the plurality of individuals;
store the generated sets of list data in the memory device in association with the user profiles for the plurality of individuals; 
command the projector to project the 3D image into a real-world space;
detect, using the at least one sensor, a physical interaction by the user in the real-world space; 
detect, using the at least one sensor, a physical interaction by the user in the real-world space; 
compare, in response to the detection, a location of the physical interaction with respect to the 3D image data to determine that the location is within a threshold distance of a first of the 3D elements within the 3D image, the first of the 3D elements associated with a first user profile of the plurality of user profiles; 
perform a lookup in the library of gestures stored in the memory device in response to the detection to determine, based on the determination that the location of the physical interaction is within the threshold distance of the first of 
retrieve, from the memory device in response to the selection of the first of the 3D elements, a first of the sets of list data associated with the first user profile corresponding to the first of the 3D elements; 
command, in response to the selection of the first of the 3D elements, the projector to overlay a plurality of purchase option images onto the 3D image in the real-world space, each of the purchase option images representing a respective one of the purchase options in the first set of list data; 
receive, from the at least one sensor, an indication of a second physical interaction by the user with one of the purchase option images in the real- world space; and 
generate, in response to the second physical interaction, a purchase transaction request by the user for a gift item defined in the registration data of the first individual, the gift item associated with the one of the purchase options.

Wherein:

Claim 1, Claim 8, and Claim 15 are similar however are not identical, although the subject matter of claim 1 is addressed below in view of the prior art, the same is similarly apply to the subject matter of Claim 8 and Claim 15.

Shah (US PGPUB No. 20160012491 A1) teaches a gift giving service, wherein a giver, a receiver, and gift memories are associated with user profiles linked to social networking server; wherein, gift ideas are presented to a giver in relation with factors based on one or more receivers. However, Shah fails to disclose a memory device configured to store a library of gestures indicating a pattern of physical interactions performed by a user; and to: command the projector to project the 3D image into a real-world space; detect, using the at least one sensor, a physical interaction by the user in the real-world space; detect, using the at least one sensor, a physical interaction by the user in the real-world space; compare, in response to the detection, a location of the physical interaction with respect to the 3D image data to determine that the location is within a threshold distance of a first of the 3D elements within the 3D image, the first of the 3D elements associated with a first user profile of the plurality of user profiles; perform a lookup in the library of gestures stored in the memory device in response to the detection to determine, based on the determination that the location of the physical interaction is within the threshold distance of the first of the 3D elements, that the physical interaction corresponds to a selection of the first of the 3D elements; retrieve, from the memory device in response to the selection of the first of the 3D elements, a first of the sets of list data associated with the first user profile corresponding to the first of the 3D elements; command, in response to the selection of the first of the 3D elements, the projector to overlay a plurality of purchase option images onto the 3D image in the real-world space, each of the purchase option images representing a respective one of the purchase options in the first set of list data; receive, from the at least one sensor, an indication of a second physical interaction by the user with one of 
Nickerson et al. (US PGPUB No. 20180357710 A1) teaches an augmented environment that enables purchasing of one or more items, a user interface responsive to gesture inputs, and user profiles. However, Nickerson et al. fails to disclose a memory device configured to store (i) 3D image data corresponding to a 3D image, wherein the 3D image includes a plurality of 3D elements, (ii) a plurality of user profiles each including identification information for a respective one of a plurality of individuals, wherein each of the plurality of user profiles is associated with a respective one of the 3D elements, (iii) sets of list data, each set of list data associated with a respective one of the plurality of individuals and identifying a plurality of purchase options; and (iv) a library of gestures indicating a pattern of physical interactions performed by a user; and at least one processor communicatively coupled to the memory device, the projector, and the at least one sensor, the at least one processor configured to: collect registration data from the plurality of individuals, wherein the registration data for each of the individuals defines gift items that the respective individual wishes to receive; generate the sets of list data for the plurality of user profiles based on the gift items in the registration data collected from the plurality of individuals; store the generated sets of list data in the memory device in association with the user profiles for the plurality of individuals; command the projector to project the 3D image into a real-world space;  compare, in response to the detection, a location of the physical interaction with respect 
DeStefano et al. (US PGPUB No. 10853869 B2) teaches a wish list and product database for a user to send gifts to one or more users within their social network, such that the user can access and review one or more products and purchase options within the wish list associated with one or more other users. However, DeStefano et al. fails to disclose a memory device configured to store a library of gestures indicating a pattern of physical interactions performed by a user; and to: command the projector to project the 3D image into a real-world space; detect, using the at least one sensor, a physical interaction by the user in the real-world space; detect, using the at least one sensor, a physical interaction by the user in the real-world space; compare, in response to the detection, a location of the physical interaction with respect to the 3D image data to 
Horowitz et al. (US Patent No. 9785247 B1) teaches an augmented environment that enables a user interface responsive to gesture inputs. However, Horowitz et al. fails to disclose a memory device configured to store (i) 3D image data corresponding to a 3D image, wherein the 3D image includes a plurality of 3D elements, (ii) a plurality of user profiles each including identification information for a respective one of a plurality of individuals, wherein each of the plurality of user profiles is 
Cederlof (US Patent No. 9595115 B1) teaches an augmented environment that enables a user interface responsive to gesture inputs and a memory device configured to store 3D image data corresponding to a 3D image, wherein the 3D image includes a plurality of 3D elements; and, projecting image data into real-space. However, Cederlof fails to disclose to: collect registration data from the plurality of individuals, wherein the registration data for each of the individuals defines gift items that the respective individual wishes to receive; generate the sets of list data for the plurality of user profiles based on the gift items in the registration data collected from the plurality of individuals; store the generated sets of list data in the memory device in association with the user profiles for the plurality of individuals; command the projector to project the 3D image into a real-world space; compare, in response to the detection, a location of the physical interaction with respect to the 3D image data to determine that the location is within a threshold distance of a first of the 3D elements within the 3D image, the first of the 3D elements associated with a first user profile of the plurality of user profiles; retrieve, from the memory device in response to the selection of the first of the 3D elements, a first of the sets of list data associated with the first user profile corresponding to the first of the 3D elements; command, in response to the selection of the first of the 3D elements, the projector to overlay a plurality of purchase option images onto the 3D image in the real-world space, each of the purchase option images representing a respective one of the purchase options in the first set of list data; receive, from the at least one sensor, an indication of a second physical interaction by the user with one of the purchase option 
As a result of the limitations of independent claims 1, 8, and 15 as well as dependent claims 2-7, 9-14, and 16-20 are also considered as being distinguished from the closest known prior art alone or reasonable combination.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616